Citation Nr: 9918575	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for two healed 
lacerations, left side, below the ribs.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1976.  

This matter arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  

The issue of entitlement to service connection for PTSD is 
the subject of a remand, which follows this decision on the 
merits regarding the issue of entitlement to an inceased 
evaluation for the veteran's service-connected lacerations.


FINDING OF FACT

The veteran's residuals of lacerations are not shown to 
involve pain, any limitation of function, and are at most, 
only shown to be slightly disfiguring. 


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
two healed lacerations, left side, below the ribs have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 7805 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION


The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), and the VA has properly 
assisted him in the development of his claim.  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  

All relevant facts have been properly developed, and all 
evidence necessary for an equitable resolution of this issue 
has been obtained by the RO.  The evidence includes the 
veteran's service medical records, records of post-service 
medical treatment, a report of a VA rating examination, and 
personal statements and hearing testimony by the veteran at a 
video conference hearing before the undersigned Board member.  
The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule of 
Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A review of the record shows that the veteran was granted 
service connection for residuals of two lacerations sustained 
in a knife attack by a rating decision of September 1992.  He 
was assigned a noncompensable evaluation for his residual 
scars, effective from June 23, 1992.  This rating was based 
on a finding that the veteran's residual scars were not shown 
to be tender or painful.  

In August 1996, the veteran filed a claim for an increased 
rating for his residuals of lacerations.  He indicated, 
without elaboration, that his service-connected residuals of 
lacerations had increased in severity.  VA treatment records 
dating from May 1993 through September 1996 were negative for 
treatment for the veteran's residuals of lacerations.  The 
veteran underwent a VA rating examination in October 1996.  
He was found to have two healed laceration scars on the left 
side below the ribs.  One scar was five inches in length, and 
the other was one and one-half inches in length.  The scars 
were noted to be well healed, and were easily moveable.  They 
were not shown to be tender, painful, or disfiguring.  

As noted, the veteran appeared before the undersigned Board 
member in a video conference hearing in January 1999.  He 
testified that he was "highly complexed" about his 
appearance with respect to the residuals of lacerations.  In 
addition, he testified that while his residual scars were not 
tender or painful per se, and did not involve any limitation 
of motion, he nonetheless felt "sensations" in that area.  
He also testified that he would not wear swimming shorts or 
other athletic gear because he felt that the scars were 
obviously incurred as a result of a knife fight, and that 
they would tend to stigmatize the veteran.  

Given the veteran's currently demonstrated symptomatology, 
which consists of two scars of the lower left abdomen, 
without objectively shown pain, tenderness, or limitation of 
motion, his scars are properly evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1998) which contemplates 
rating scars on the limitation of function of the part 
affected.  The veteran's scars are not shown to be poorly 
nourished with repeat ulceration or tender and painful on 
objective demonstration, and he has specifically indicated 
that the scars were not painful in his personal hearing 
testimony of January 1999.  Therefore, 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (1998) are not applicable to 
this case.  

In addition, the veteran's scars are located on his lower 
left side, below the ribs, and are not objectively analogous 
to disfiguring scars of the head, face, or neck.  Therefore, 
those diagnostic codes pertaining to disfigurement are not 
applicable to this case.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1998).  The Board must conclude that based on the 
evidence presented, the preponderance of the evidence is 
against assignment of a compensable evaluation for the 
veteran's residuals of lacerations.  

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998).  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no assertion or 
showing that the disability under consideration, residuals of 
lacerations, has necessitated periods of hospitalization, 
lost time from work, or otherwise renders impracticable the 
application of the regular schedular standards.  In this 
regard, the Board notes that the veteran is currently 
employed in a housekeeping capacity at a local VA medical 
facility.  Therefore, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's residuals of lacerations become symptomatic as 
set forth in the applicable diagnostic codes, then he may 
apply at any time for an increase in his assigned disability 
rating.  See 38 C.F.R. § 4.1.  At present, however, the Board 
finds no basis upon which to grant assignment of a 
compensable rating for the veteran's residuals of 
lacerations.  



ORDER

Entitlement to a compensable evaluation for two healed 
lacerations, left side, below the ribs is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection for PTSD has been submitted where there is "[1] 
medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a case involving PTSD is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the PTSD 
disability."  See Cohen v. Brown, 10 Vet. App. 128, 127 
(1997) (citations omitted).  The Board notes further, that VA 
therefore, has a duty to assist him in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998).  In this regard, the Board notes 
that there is additional development, which must be 
accomplished by the RO prior to appellate review of the 
veteran's claim for service connection for PTSD.

In this regard, the Board notes that the veteran was afforded 
a videoconference hearing before the undersigned in January 
1999.  At that time, the veteran indicated that his primary 
care physician at the Oklahoma City VA Medical Center (VAMC) 
had prescribed medication for him to help him sleep and had 
referred him to the Mental Hygiene Clinic (MHC) at the VAMC 
for an appointment in February 1999 for psychiatric 
symptomatology.  While the record on appeal contains some VA 
outpatient treatment records from the Oklahoma City VAMC 
dated between May 1993 and September 1996, the records of the 
veteran's treatment from his primary care physician records 
relating to treatment of the veteran's sleep difficulties as 
well as the records from the veteran's February 1999 MHC 
appointment, if conducted, are relevant to the issue of 
appeal and may provide useful information to the Board in 
reviewing the veteran's claim.  VA adjudicators are charged 
with constructive notice of documents generated by VA.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  VA is charged with 
such notice even if the documents have not been made part of 
the record in a claim for benefits.  Id.  The RO should 
ensure that such records are requested and made a part of the 
record on appeal.

The Board notes further, that the record on appeal indicates 
that the veteran served with a security unit on an Air Force 
base in the United States.  During his off duty hours, he was 
stabbed twice in the lower left abdomen by another individual 
following a barracks card game.  These facts are not in 
dispute.  He alleges that this incident has resulted in the 
incurrence of PTSD.  Service medical records indicate that 
the veteran was characterized as a chronic drug abuser, but 
that on psychiatric examination in October 1975, the veteran 
was found to be "free of mental defect, disease, or 
derangement."

In connection with the current appeal, the veteran was 
afforded two VA examinations and he has submitted a statement 
from a private psychologist.  In October 1996, the veteran 
underwent a VA psychiatric rating examination.  The examiner 
found that the veteran had none of the symptoms of PTSD; 
however, he indicated that it could be that the veteran had a 
mild chronic anxiety even perhaps with traumatic elements 
following the in-service attack and the knife wounds although 
he noted that he was unable to establish this as a diagnosis 
beyond the presumptive one.  The diagnosis was "perhaps 
general anxiety, chronic, relatively mild.  

In support of his claim, the veteran submitted a letter dated 
in November 1997, from Steven M. Fishkin, Ph.D..  Dr. Fishkin 
stated that he had seen the veteran for eight sessions, 
beginning in September 1997.  Dr. Fishkin offered his opinion 
that he believed the veteran to have PTSD related to the in-
service stabbing incident.  

In September 1998, the veteran underwent an additional VA 
psychiatric examination.  This second VA examiner again found 
that the veteran did not meet the criteria for PTSD 
associated with his military experiences.  The Axis I 
diagnosis was dysthymia.  

The veteran's representative has requested that the Board 
remand this case to the RO to reconcile the diagnoses in this 
case.  The Board agrees that the medical evidence in this 
case requires further development.  As shown above, the first 
VA examiner appears to relate a possible diagnosis of anxiety 
to the veteran's attack in service; however, the exact 
meaning of his finding that he was unable to establish this 
as a diagnosis beyond the presumptive one is unclear.  This 
opinion appears to raise the claim of the veteran's 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  The Board notes further, that as the claim 
relates to PTSD, both VA examiners categorically found that 
the veteran did not have PTSD, opinions that are 
diametrically opposite to Dr. Fishkin's opinion.  Moreover, 
the Board notes that the second examiner was requested to 
review Dr. Fishkin's opinion and comment.  The Board notes 
that while he did apparently review the entire record 
including presumably Dr. Fishkin's opinion, he offered no 
comment about that opinion other than to indicate that the 
veteran did not meet the criteria for PTSD; as noted above, 
he rendered a diagnosis of dysthymia.  

The Board observes further, that the veteran has alleged that 
both VA examinations were inadequate in that few questions 
were asked and each examination only lasted 15 to 20 minutes 
whereas Dr. Fishkin met with the veteran for 8 sessions of 
one hour each.  Dr. Fishkin has reported that he worked at a 
VAMC for more than 27 years, 10 of which were spent as a 
clinical psychologist working primarily with alcoholic and 
chemically dependent veterans and reported that in that 
capacity, he had many opportunities to assess and work with 
veterans who had PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may not refute expert medical 
conclusions in the record with its own unsubstantiated 
medical conclusions; if the medical evidence of record is 
insufficient, or of doubtful weight or credibility, the Board 
may supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises in its decisions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Further, where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The 
RO should ensure that the veteran is afforded another VA 
examination. 

In view of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim for service connection for 
PTSD, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appellant 
and request that he provide the names and 
addresses of any health care providers 
who have treated him for a psychiatric 
disability, to include PTSD, and specify 
the approximate dates of treatment, if 
possible.  Then, after necessary 
authorization is obtained from the 
appellant, the RO should obtain copies of 
any treatment reports, not already of 
record.  The RO should ensure that a 
request is made for all pertinent 
treatment records of the veteran from the 
Oklahoma City VAMC including records of 
treatment by the veteran's primary care 
physician and by the MHC at that facility 
in 1998 and 1999.

2.  The appellant should also be examined 
by two VA psychiatrists, who have not 
previously examined him, if available, to 
determine the exact diagnoses of any 
psychiatric disorder or disorders that 
are present, to include PTSD.  In 
addition to examining the veteran, the 
examiners should review the actual 
clinical records in this case.  
Therefore, it is imperative that the 
entire claims folder and a copy of this 
REMAND be made available to and reviewed 
by the examiners in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
pathology found to be present.  If there 
are multiple psychiatric disorders 
present, the examiners should confer, 
discuss and reconcile the diagnoses and 
should specify which symptoms are 
associated with each of the disorders.  
If certain symptoms cannot be dissociated 
from one disorder to another, it should 
be so specified.  All necessary special 
studies or tests, including psychological 
testing and evaluations, should be 
conducted.  The examiners should assign a 
numeric value under the Global Assessment 
of Functioning Scale.  

Following the examination and a review of 
the actual record in this case, the 
examiners are requested to express an 
opinion as to the degree of medical 
probability that any current psychiatric 
disorder is causally related to service.  
The examiners should confer and resolve 
any conflicts found between their 
findings and the diagnostic findings 
noted in the evidence associated with the 
claims file.  The examiners must make an 
express finding as to whether the veteran 
meets the applicable criteria for a 
diagnosis of PTSD.  The examination 
report should reflect review of pertinent 
material in the claims folder.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination reports and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection and adjudicate the 
issue of whether the veteran is entitled 
to service connection for an acquired 
psychiatric disability other than PTSD, 
with consideration of all relevant laws 
and regulations to include 38 C.F.R. § 
3.304(f) (1999) and the diagnostic 
criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV). 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case for all issues for which a notice of 
disagreement has been filed.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order. No action is required of the veteran 
until he is notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

